Citation Nr: 1622044	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-00 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for amyotrophic lateral sclerosis (ALS), for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973.  He died in May 2003.  The Appellant in this matter is his surviving spouse.  

The current matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Entitlement to accrued benefits was denied therein.  The appellant appealed.  In October 2015, she testified with the assistance of her friend K.B. at a hearing before the undersigned.  This matter was recharacterized as one of entitlement to accrued benefits specifically for service connection for ALS at that time.  This Board decision is based on review of the claims file.  

In November 2015, the Appellant appointed her representative.  An appellant has 90 days following notification of certification of an appeal to the Board to request a change in representation.  38 C.F.R. § 20.1304(a).  Thereafter, good cause must be shown for the delay in making the request.  38 C.F.R. § 20.1304(b)(1).  A June 2014 VA Form 8, entitled Certification of Appeal, is available.  However, no notification to the Appellant of certification of her appeal to the Board is found.  The Appellant's request to change from being pro se to being represented therefore is accepted as timely.  She is entitled to representation at all stages of her appeal.  38 C.F.R. §§ 14.626, 20.600.  The Board therefore informed her representative in February 2016 that comment on this matter would be accepted.  None has been received even though two months have passed since then.

FINDING OF FACT

The Appellant's application for accrued benefits was filed in August 2010, well after the one year timeframe following the Veteran's death for making such a filing.


CONCLUSION OF LAW

Service connection for ALS, for accrued benefits purposes only, is denied.  38 U.S.C.A. §§ 503, 5103, 5103A, 5121, 7104 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Concerns

VA has a duty to notify and a duty to assist a claimant who files an application for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Yet, these duties are not applicable when the law, rather than the evidence, is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As set forth herein, the law is dispositive regarding this matter.  It follows that no discussion of the aforementioned duties is necessary.  Nevertheless, general due process considerations apply.  38 C.F.R. § 3.103.  

These considerations include notifying the claimant of the decision made and affording her the opportunity to present information and evidence.  The Appellant received notice of the November 2010 rating decision that same month.  With help from others, she has submitted argument and/or evidence on many occasions.  One was the October 2015 hearing.  The individual presiding over a hearing must explain the issue(s) on appeal and suggest the submission of outstanding evidence.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained that when the Appellant filed her claim was of primary import.  No outstanding evidence pertinent to this point was identified.  It thus was not suggested that any be submitted.

II.  Service Connection for ALS, for Accrued Benefits Purposes Only

As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Accrued benefits are certain periodic monetary benefits to which a Veteran was entitled at death, whether from a pending claim or from an existing rating or decision, but which were due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126 (2007).  His spouse is eligible and has the highest priority for receiving them.  Id.  A claim for them must be filed by the spouse within the year after the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Claims for death pension, compensation, or dependency and indemnity compensation (DIC) by the spouse are deemed to include a claim for accrued benefits.  38 C.F.R. § 3.1000(c).

The Veteran filed a service connection claim for ALS in March 2003.  Per his Certificate of Death, he died in May 2003.  No rating decision had been issued with respect to his claim at that time.  It follows that he had a pending claim at death.  This claim did not survive his death.  Yet, the Appellant, as his spouse, seeks accrued benefits based on the claim pending at the time of the Veteran's death.  She filed a claim in this regard in August 2010, over seven years after the Veteran's death.  This claim was not timely because it was not filed within the first year following his death, in other words.  It must be denied in accordance with the law.  The Appellant does not argue otherwise.  Rather, she argues that she filed another claim for accrued benefits which was timely.

Specifically, the Appellant argues that she filed a claim for accrued benefits in June 2003.  The Board disagrees.  The Appellant did submit the Veteran's Certificate of Death in June 2003.  However, this alone does not demonstrate that she intended to file a claim for accrued benefits or a claim which is deemed to include a claim for accrued benefits.  Neither does her submission of four VA Form 21-4142 forms.  These forms, entitled Authorization and Consent to Release Information to the VA, appear to be in response to a letter dated earlier in June 2003 requesting that the Veteran provide more contact information so treatment records from his three identified private physicians could be obtained.  Indeed, three of the forms concern these physicians.  The fourth concerns another previously unidentified private physician.  The forms, in sum, were submitted in furtherance of the Veteran's claim even though it did not survive his death.  

The Appellant points to a July 2003 letter as proof that the aforementioned forms were received.  Receipt of them is not in dispute, however.  They were received, but it is reiterated that this was in furtherance of the Veteran's claim instead of a claim for accrued benefits or a claim deemed to include a claim for accrued benefits filed by the Appellant.  The aforementioned letter is confirmation in this regard because it was addressed to the Veteran, not the Appellant.  It simply stated that VA is still processing his "application for compensation" and that he will be notified upon completion of processing.  Then, it set forth instructions for contacting VA.  That the letter was sent, given that the Veteran's claim did not survive his death and his Certificate of Death already had been received, is certainly unfortunate.  Nevertheless, nothing about it conveys or even suggests that the Appellant had filed a claim for accrued benefits or a claim which is deemed to include a claim for accrued benefits.  Her failure to contact VA and inquire about the status of such a claim also is significant.  

In the alternative, the Appellant argues that she did not know to, or how to, file a claim for accrued benefits when such a filing would have been timely.  Unfortunately, the Board cannot accept this argument.  At no point did the Appellant receive notification, as is normal now and presumably was normal back in 2003, that the Veteran's claim did not survive his death.  She accordingly also did not receive information about accrued benefits which normally would accompany such notice.  This once again is unfortunate.  Indeed, it conveys or at least suggests that the Appellant was unaware about accrued benefits claims.  However, all individuals are deemed to have knowledge of promulgated law (statues and regulations) regardless of whether or not they actually had any.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).  The Appellant's lack of knowledge is, unfortunately, no excuse for her failure to file a timely claim for accrued benefits.

This is true regardless of how familiar the Appellant was with navigating the VA system.  A filing period indeed may be equitable tolled only under certain circumstances.  One such circumstance is where the Appellant's failure to act was the direct result of a mental illness that rendered her incapable of rational thought or deliberate decision making, handling her affairs, or functioning in society.  Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  While severe depression, memory loss, and seizures since around the time of the Veteran's death have been mentioned with respect to the Appellant, no specifics have been provided about the impact of these conditions.  She has had help from others in advancing this matter.  In sum, there is no basis to conclude that the Appellant was incapable of rational thought, deliberate decision making, handling her affairs, or functioning in society.  

To the extent the aforementioned seems unfair to the Appellant, the Board emphasizes that it is truly very sympathetic to her.  Yet, the Board is bound by the law and lacks authority to grant benefits on an equitable basis except when there has been an administrative error.  38 U.S.C.A. §§ 503(a), 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  There is no administrative error here.  In sum, the preponderance of the evidence is against the Appellant's claim.  There accordingly is no benefit of the doubt to afford to her.  In closing, the Board emphasizes that many of her arguments (regulation change in 2008 allowing presumptive service connection for ALS, not being notified of this change, back dating her medical card to the date of the Veteran's death) relate to the issue of entitlement to an earlier effective date for the grant of DIC benefits based on service connection for the cause of the Veteran's death.  As indicated at the hearing, it cannot be addressed at this time because it has not been appealed.


ORDER

Service connection for ALS, for accrued benefits purposes only, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


